Citation Nr: 1009866	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  04-11 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, to include as secondary to a service-connected 
right knee disability.

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to a service-connected 
right knee disability.

3.  Entitlement to a rating in excess of 20 percent for a 
right knee disability.

4.  Entitlement to a rating in excess of 30 percent prior to 
February 28, 2007 for an acquired psychiatric disorder.

5.  Entitlement to a rating in excess of 70 percent since 
February 28, 2007 for an acquired psychiatric disorder.  

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to February 
1989.

This matter is on appeal from the Louisville, Kentucky, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Acting Veterans 
Law Judge in July 2009.  A transcript of the hearing is of 
record.  It is noted that the issues of entitlement to 
service connection for a right hip disorder and a low back 
disorder were not discussed at the hearing.  Within the 
context of that hearing, however, the Veteran and his 
representative were asked to clarify the specific issues to 
be discussed.  38 C.F.R. § 20.708 (2009).The Veteran's 
representative responded by indicating that the only issues 
that needed to be addressed were those of entitlement to 
increased ratings for the right knee disability and 
psychiatric disorder, and entitlement to a total rating based 
on individual unemployability due to service-connected 
disabilities.  The service connection issues were not 
identified as requiring discussion.  The Board finds, 
therefore, that the Veteran's right to a hearing has been 
satisfied as to all of the issues under consideration herein.  
38 C.F.R. § 20.700 (2009).  


FINDINGS OF FACT

1.  A right hip disorder was not shown in service, and any 
current right hip disorder is unrelated to service or to a 
disease or injury of service origin, including a service-
connected right knee disability.

2.  A low back disorder was not shown in service, and any 
current low back disorder is unrelated to service or to a 
disease or injury of service origin, including a service-
connected right knee disability. 

3.  The Veteran's right knee disability was characterized by 
pain, weakened movement and excess fatigability.  Slight 
limitation of motion was observed on examination.  Flexion 
limited to 15 degrees, limitation of extension to 10 degrees 
favorable ankylosis of the knee at full extension or in 
slight flexion between 0 and 10 degrees or slight recurrent 
subluxation or lateral instability has not been shown.

4.  Prior to February 28, 2007 the Veteran's psychiatric 
disorder has been characterized by a flattened affect and a 
depressed mood.  Circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week 
difficulty in understanding complex commands, impairment of 
short-and long-term memory, impaired judgment or impaired 
abstract thinking, disturbances of motivation and mood or 
difficulty in establishing effective work and social 
relationships have not been shown.

5.  Since February 2004, the Veteran's psychiatric disorder 
was characterized by a brief period of hospitalization, but 
little lingering social impairment.  Gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name has not been shown.

6.  The Veteran's service-connected disabilities alone 
(including impairment resulting solely therefrom) do not 
prevent him from securing or following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred in or aggravated by 
service, nor is it proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2009).

2.  A low back disorder was not incurred in or aggravated by 
service, nor is it proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2009).

3.  The criteria for a disability rating in excess of 20 
percent for degenerative arthritis of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 
5003, 5257, 5258, 5260, & 5261 (2009).

4.  Prior to February 28, 2007, the criteria for a rating in 
excess of 30 percent for an acquired psychiatric disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1- 
4.14, 4.130, DC 9434 (2009).

5.  Since February 28, 2007, the criteria for a rating in 
excess of 70 percent for an acquired psychiatric disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1- 
4.14, 4.130, DC 9434 (2009).

6.  The criteria for entitlement to TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim in November 2002, the 
amendment is not applicable to the current claim. 
	
	Entitlement to Service Connection on a Secondary Basis
	
	The Veteran is asserting that his low back and right hip 
disorders are attributable to his service-connected right 
knee disability.  Specifically, he stated at his VA 
examination in May 2004 that he had been experiencing back 
and right hip problems since approximately three years after 
he left active duty in 1989.  However, private treatment 
records in the claims file from as early as 1992 reflect 
treatment for his right knee and other various issues, but do 
not note symptomatology related to his hip or low back.  
	
	First, concerning the Veteran's right hip disorder, the 
Veteran complained at his May 2004 VA examination of 
stiffness, but had not missed any work because of it.  There 
was no history of dislocation, inflammatory arthritis or 
specific tenderness, although he did exhibit a diminished 
range of motion.  X-rays revealed no osseous or articular 
abnormalities, leading the examiner at that time to opine 
that it was not likely that the Veteran had a significant hip 
disorder at all.
	
	However, contrary to the conclusions of that examination, 
subsequent VA examinations in October 2005, June 2006 and 
November 2007 did identify a chronic disorder.  Specifically, 
at his October 2005 VA examination, the range of motion in 
the Veteran's right hip was somewhat reduced, leading to a 
diagnosis of osteoarthritis, although no there was no 
radiographic imaging to confirm this.
	
	Next, at his June 2006 VA examination, the Veteran continued 
to complain of right hip pain, and he again displayed a 
reduced range of motion.  Additionally, X-ray imaging of his 
right hip indicated no fracture or dislocation, but bilateral 
narrowing of the hip joints with periarticular sclerosis and 
osteophyte formation led to a diagnosis of mild and 
nonspecific arthritic changes.  
	
	Finally, at his November 2007 VA examination, he was again 
diagnosed with mild degenerative arthritis, although this 
diagnosis was made upon objective observation only, as no 
osseous or articular abnormalities were noted via X-ray.  In 
addition to the VA examinations, the evidence also includes 
notes from non-VA professionals who also observed hip pain, 
including a July 2005 note that diagnosed a chronic hip 
disorder.  
	
	The Veteran's asserted low back disability has a similar 
etiology as was described for his claimed hip disorder.  
Specifically, at his VA examination in May 2004, he stated 
that he experienced flare-ups approximately once a month with 
a slightly diminished range of motion.  X-rays indicated that 
vertebral heights were maintained, with early degenerative 
changes.  
	
	Next, although a private treatment noted from June 2005 noted 
that "his lumbar spine is fine," an October 2005 VA 
examination diagnosed chronic low back pain related to a 
lumbosacral strain.  Additionally, a follow-on VA examination 
in June 2006 noted a less than normal range of motion and a 
diagnosis of DJD.  X-rays also revealed mild arthritic 
changes.  
	
	However, based on the weight of the medical evidence, the 
Board concludes that neither disorder is related to his 
service-connected right knee disability.  Specifically, the 
VA examiner in May 2004 provided the opinion that it was 
"not likely that either his hip or his back are due to long-
standing problems of a person who has a significant injury in 
a lower joint."  In June 2006, another VA examiner similarly 
concluded that that the Veteran's right hip and lower back 
pain were not secondary to his service-connected knee 
disability.  
	
	Moreover, a VA examiner in November 2007 opined that it was 
less likely than not that the Veteran's hip and low back 
complaints were related to his service-connected right knee 
disability.  In arriving at this opinion, the examiner 
believed that the Veteran's right knee symptoms may have been 
magnified and may not accurately represent the actual extent 
of his disability.  Additionally, such symptoms were not 
severe enough to cause problems in his back and hip.  The 
examiner also noted that, although the Veteran stated that 
his back and hip disorders began 12 years before, the private 
treatment records from 1997 to 2003 did not note such hip or 
back pain. 
	
	In support of his claims, the Veteran has submitted 
statements from private treating professionals.  
Specifically, in September 2004, a private physician stated 
that the Veteran's right knee disability has caused a change 
in his gait, which has caused pain and limited range of 
motion in his low back and hip.  Additionally, a chiropractor 
who treated the Veteran's low back and hip pain opined in 
October 2004 that his "low back and hip condition has a 
causal relationship to his right knee injury."  Finally, a 
privately treating doctor of osteopathy stated in August 2008 
that the Veteran's right knee disability has exacerbated the 
arthritis in his back.
	
While the Board has considered the weight of the evidence 
provided by the private physicians and finds the opinions of 
the VA examiners more probative.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches").
	
	In this case, the statements submitted by the private 
physicians do not indicate that they reviewed the claims file 
or if they were adequately aware of the Veteran's medical 
history.  Moreover, the opinions from September and October 
2004 identify the Veteran's disorders as "pain," rather as 
a diagnosis that is chronic in nature.  Finally, none of the 
treating professionals provided a rationale for their 
opinions.  
	
	On the other hand, the VA examiners were able to review the 
Veteran's claims file and had a thorough understanding of the 
Veteran's treatment history.  Additionally, all examiners 
provided a thorough examination, including X-ray evidence 
that did not support the claimed severity of the disability 
in the Veteran's right knee.  Finally, the November 2007 
examiner provided a thorough rationale for his opinion, 
including the observation the chiropractor who rendered the 
October 2004 opinion never noted an abnormal gait in her 
treatment notes.  
	
	Therefore, the Board places more probative weight on the 
opinions provided by the VA examiners than the private 
treating professionals.  As a result, the weight of the 
competent evidence does not indicate that his low back and 
right hip disorders are related to his service-connected 
right knee disability. 
	
	In considering this claim, the Board has also considered the 
Veteran's statements asserting a nexus between his low back 
and right hip disorder and his service-connected right knee 
disability.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may 
affect the credibility of testimony, it does not affect 
competency to testify').  In this case, the Veteran is 
competent to report symptoms because this requires only 
personal knowledge as it comes to him through his senses.  
Layno, 6 Vet. App. at 470.  However, low back and hip 
disorders are not the types of conditions that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis. 
	
	On the other hand, such competent evidence has been provided 
by the medical personnel who have examined and treated the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file.  The Board 
attaches greater probative weight to the clinical findings 
than to his statements.  See Cartright, 2 Vet. App. at 25.  
In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the claim for service connection on a 
secondary basis is denied.
	
	Entitlement to Service Connection on a Direct Basis
	
	Next, although the Veteran has primarily asserted that his 
low back and right hip disorders are attributable to his 
service-connected right knee disability, the Board has also 
considered the claim on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  However, these appeals must 
also be denied. 
	
	The service treatment records do not note occasions of pain 
in either the right hip or low back.  As noted above, it was 
not until May 2004 that he began to complain of symptoms in 
his back and hip.  Here, the Board emphasizes the gap between 
discharge from active duty service (1989) and the first 
professionally observed symptoms to his right hip and low 
back in May 2004 (approximately a 15 year gap). 
	Therefore, the competent evidence does not indicate a 
continuity of symptomatology.  
	
	In addition to the absence of documented post-service 
symptomatology for many years, the Board has considered the 
Veteran's statements regarding continuity of symptoms.  The 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991). 
	
	In this case, continuity of symptomatology since active 
service has not been shown, nor has the Veteran so asserted.  
Specifically, the Board emphasizes the multi-year gap between 
discharge from active duty service (1989) and initial 
reported symptoms related to a low back and right hip 
disorder in 2004.  Further, the Veteran has stated that these 
disorders did not start until three years after active duty.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  Therefore, continuity has 
not here been established. 
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's low back and right hip disorders to active duty.
	
	Specifically, the evidence does not indicate a relationship 
between his low back and right hip disorders and active duty 
service.  In fact, the first indication of pathology was not 
until 15 years after his discharge.  Moreover, the service 
treatment records do not indicate any trauma or injury while 
in service.
	
	In sum, in the absence of actual pathology to the low back 
and right hip during service or for many years thereafter, 
and no nexus between current complaints and active duty, the 
evidence does not support a grant of service connection on a 
direct basis.  As such, this aspect of the appeal is also 
denied.
	
Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3.

As is the case with the claims here, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Entitlement to a Rating in Excess of 20 Percent for a Right 
Knee Disability

The VA General Counsel, in a precedential opinion (VAOPGCPREC 
23- 97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel also stated that, when a 
knee disorder was already rated under DC 5257, the Veteran 
must also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  
In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Court of Appeals for Veterans' Claims has held that the 
RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as 'seriously disabled' 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
in DeLuca must be followed in adjudicating claims where a 
rating under the diagnostic codes governing limitation of 
motion should be considered. 

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59 (2009).

In this case, the Veteran currently has a 20 percent rating 
for arthritis in his right knee based on limitation of 
flexion under 38 C.F.R. § 4.71a, DC 5260.  In order to 
warrant an increased rating for DJD of the right knee based 
on limitation of motion, the evidence must show:
*	flexion limited to 15 degrees (30 percent under DC 
5260);
*	limitation of extension to 10 degrees (a separate 10 
percent rating under DC 5261); or
*	favorable ankylosis of the knee at full extension or in 
slight flexion between 0 and 10 degrees (30 percent 
under DC 5256).

Here an increased rating is not warranted on these bases.  
Specifically, at his VA examination in March 2005, although 
the Veteran complained of the inability to walk significant 
distances, he demonstrated a flexion of 60 degrees after 
repetitive use.  He also displayed an extension of 5 degrees 
after repetitive motion.  Moreover, at a VA examination in 
October 2005, he was able to move his knee to 115 degrees of 
flexion.  Next, at a VA examination in June 2006, he had 80 
degrees of flexion with no loss in range of motion after 
repetitive use.  

At a VA examination in May 2007, the Veteran exhibited a 
right knee flexion of 120 degrees and an extension of 0 
degrees, with no loss in range of motion after repetitive 
use.  The examiner noted that these results were 
significantly better than his last VA examination and agreed 
with the June 2006 VA examiner's observation that the 
Veteran's subjective symptoms exceed the objective findings.  
The examiner also pointed out the Veteran's complaints of 
weakness in flexion of the right knee which, if the complaint 
was accurate, would have made him unable to stand or walk.

At a VA examination in November 2007, the Veteran again 
displayed a flexion of 90 degrees and an extension of 0 
degrees, neither with any pain on range of motion.  Moreover, 
while the Veteran was evaluated by outpatient VA and private 
physicians, a limited range of motion was not observed at 
that time.  Of particular note, a March 2008 treatment note 
observed no pain in his range of motion.  Finally, ankylosis 
was not shown at any point in time.  Therefore, an increased 
rating is not warranted on these bases.  

Next, the Board considers whether a separate rating based on 
instability under DC 5257.  In order to warrant a rating 
based this diagnostic code, there must be evidence of slight 
recurrent subluxation or lateral instability (separate 10 
percent rating).  However, a separate rating is not warranted 
based on the evidence of record.  

Specifically, at his VA examinations in March 2005, June 
2006, May 2007 and November 2007, the Veteran's knee was 
examined for evidence of instability, dislocation or 
subluxation.  In each case, no such evidence was observed.  
Therefore, a separate rating is not warranted on this basis.

Overall, as the disability in the Veteran's right knee is not 
limited in motion to 10 degrees of extension or 15 degrees of 
flexion, and since dislocation or subluxation has not been 
shown, the criteria for an increased rating for his right 
knee disability have not been met.  

Entitlement to a Rating in Excess of 30 Percent Prior to 
February 28, 2007 
for an Acquired Psychiatric Disorder

Acquired psychiatric disorders are evaluated under the 
general rating formula for mental disorders.  See 38 C.F.R. § 
4.130, DC 9434.  Under this general rating formula, a 30 
percent evaluation is warranted where the evidence 
demonstrates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational asks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

In order to be entitled to the next-higher 50 percent rating 
under DC 9434, the evidence must show occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: 
*	flattened affect; 
*	circumstantial, circumlocutory, or stereotyped speech; 
*	panic attacks more than once a week; 
*	difficulty in understanding complex commands; 
*	impairment of short-and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks); 
*	impaired judgment or impaired abstract thinking; 
*	disturbances of motivation and mood; or 
*	difficulty in establishing effective work and social 
relationships.
See 38 C.F.R. § 4.130, DC 9434.  

After a thorough review of all of the evidence of record, the 
Board finds that the Veteran's symptoms do not more nearly 
approximate the rating criteria for the next-higher 50 
percent evaluation prior to February 28, 2007.

First, although the Veteran was observed to have a flattened 
affect with a slow rate of speech at his December 2004 VA 
examination, he at most other times exhibited an appropriate 
affect and did not display circumstantial, circumlocutory, or 
stereotyped speech.  For example, at an April 2005 outpatient 
psychiatric treatment note, he displayed an appropriate 
affect with logical, linear and non-pressured speech.  In 
October 2005, he was described as having a depressed mood 
with an affect "congruent with his mood."

In April 2006, the Veteran appeared very pleasant with normal 
speech and appropriate affect.  In June 2006, his affect was 
constricted, but his speech was normal in rate in rate and 
tone.  His affect was again observed to be slightly 
constricted in July and September 2006.

Regarding his ability to understand complex commands, the 
quality of his short and long term memory and judgment, at 
his VA examination in May 2004, he displayed good cognitive 
functioning and his social judgment was intact.  He 
classified his memory as "all right," and did not exhibit 
any gross deficits in short of long term memory.  In December 
2004, he again displayed a thought process that was rational 
and organized, and his thought content was intact.  

In a March 2005 VA examination, he appeared oriented in 
person, place and time, his attention was intact and his 
thought process was normal.  He displayed no inappropriate or 
ritual behavior.  At an outpatient psychiatric evaluation one 
month later, he was again observed to be oriented to person, 
place and time.  He showed no signs of delusional thinking at 
his October 2005 VA examination, nor did he show disruptive 
behavior.  His insight was seen as average.  Additionally, in 
mental health evaluations in April and June 2006, his 
behavior was unremarkable, and his thought process was 
relevant and goal directed.  

Finally, regarding relationships, motivation and mood, the 
Veteran consistently demonstrated an ability to maintain 
himself.  Specifically, at his VA examination in May 2004, he 
stated that he shaved and brushed his teeth daily and did his 
own laundry.  He also indicated that he maintained hobbies 
such as hunting and racing hunting dogs.  Additionally, at 
his VA examination in March 2005, while he had decreased 
efficiency in his social functioning, he still indicated that 
he maintained his interpersonal relationships.  

A psychiatric disability assessment in June 2005 noted an 
impaired ability to ask simple questions, but his social 
interaction was otherwise not limited.  In both April and 
July 2006, he appeared dressed appropriately.  He has also 
had a history of occasional panic attacks.  

Overall, even when considering the Veteran's constricted 
affect and depressed mood, the Board finds that his symptoms 
do not more closely approximate a 50 percent disability 
rating.  As stated above, irregular speech, difficulty in 
understanding complex commands, impairment of memory, 
judgment, or abstract thinking, weekly panic attacks, and 
difficulty in establishing and maintaining effective work and 
social relationships have not been shown.

The Board has also considered the Veteran's GAF scores, 
ranging from 50 to 65, which indicate severe to moderate 
overall disability impairment.  However, with regard to the 
weight to assign various GAF scores that have been assigned, 
the GAF scores must be interpreted "in the light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability present."  38 
C.F.R. § 4.2 (2009).

In this case, the Veteran's actual psychiatric symptomatology 
manifested by his PTSD is encompassed by the 30 percent 
disability rating criteria.  Given his demonstrated ability 
to function occupationally and the absence of more serious 
symptomatology reflected in the evidence of record, the Board 
finds that the clinical findings outweigh the general 
characterization of disability as reflected by the assignment 
of GAF scores.  Therefore, a disability rating in excess of 
30 percent is not warranted in this case based upon the GAF 
scores.

Thus, given the symptoms noted in the competent evidence of 
record, the Board concludes that the Veteran's symptomatology 
prior to February 28, 2007 is more consistent with a 30 
percent rating rather than a 50 percent rating.  

Entitlement to a Rating in Excess of 70 Percent Since 
February 28, 2007
for an Acquired Psychiatric Disorder

The RO granted the Veteran a 70 rating, effective February 
28, 2007, for his acquired psychiatric disorder after he was 
hospitalized for psychiatric supervision after displaying 
some signs of suicidal intention.  He now asserts that he 
should be entitled to a rating in excess of 70 percent. 

In order to be entitled to the next-higher 100 percent 
rating, the evidence must show total occupational and social 
impairment due to such symptoms as:
*	Gross impairment in thought processes or communication; 
*	Persistent delusions or hallucinations; 
*	Grossly inappropriate behavior; 
*	Persistent danger of hurting self or others; 
*	Intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); 
*	Disorientation to time or place; 
*	Memory loss for names of close relatives, own 
occupation, or own name.
See 38 C.F.R. § 4.130, DC 9434.  

Here, the Board has concluded that the Veteran's symptoms are 
not characteristic of a rating in excess of 70 percent for 
his acquired psychiatric disorder.  First, regarding gross 
impairment in thought processes, behavior or memory, the 
Veteran's symptoms appear milder than that which would be 
consistent with a 100 percent rating.  


Specifically, even though he was hospitalized in February 
2007, he still displayed good insight and appropriate 
judgment.  Moreover, in March 2007, while his affect was 
blunted, he still appeared alert.  A psychosocial review that 
same month observed that his behavior was unremarkable, his 
perception normal and insight good.  He also was seen as 
oriented to person, place and time.  

At his May 2007 VA examination, his attention was again 
observed to be intact and his thought process as 
unremarkable.  However, he did report instances of 
inappropriate acting out.  In a June 2008 mental health 
treatment note, his speech was normal and his thought process 
linear.  In September 2008, he was observed to be cooperative 
and relaxed with a euthymic mood.  

Next, despite his admittance into inpatient care, it does not 
appear that he lacked the ability to perform activities 
related to daily living.  First, he was discharged from the 
hospital in early March 2007, but appeared appropriately 
groomed and competent at an inpatient review done that same 
month.  A second review that same month also observed that 
his dress and grooming was neat and his behavior 
unremarkable.  

Moreover, at his May 2007 VA examination, he again appeared 
clean and neatly groomed, and had no obsessive or ritualistic 
behavior.  There were also no suicidal or homicidal 
intentions observed at that time.  Even as recently as a 
September 2008 outpatient note, he appeared fairly groomed.  

Finally, the evidence does not indicate that his social 
impairment was so severe that he could not remember names of 
close relatives, own occupation, or own name.  Here, upon 
being discharged from the psychiatric hospital in March 2007, 
he denied social isolation.  Additionally, at his May 2007 VA 
examination, the examiner noted that the effect of his 
disorder was only slight in activities such as shopping and 
recreation, and non-impacting in most other areas.  He also 
mentioned at that examination that, although he has 
experienced marital difficulties, he has a good relationship 
with his daughter and enjoyed spending time with her.

Overall, even considering the Veteran's temporary 
hospitalization, the Board finds that his symptoms do not 
more closely approximate a 100 percent disability rating.  As 
stated above, gross impairment in thought processes, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, the intermittent inability to perform activities of 
daily living, disorientation and memory loss have not been 
shown to a significant level.  

The Board has also considered the Veteran's GAF scores, 
ranging from 50 to 55, which indicate severe to moderate 
overall disability impairment.  Similar to the reasons 
discussed in the previous issue, the Veteran's actual 
psychiatric symptomatology manifested by his PTSD is 
encompassed by the 70 percent disability rating criteria.  

Given his demonstrated ability to function occupationally and 
the absence of more serious symptomatology reflected in the 
evidence of record, the Board finds that the clinical 
findings outweigh the general characterization of disability 
as reflected by the assignment of GAF scores.  Therefore, a 
disability rating in excess of 70 percent is not warranted in 
this case based upon the GAF scores.

Thus, given the symptoms noted in the competent evidence of 
record, the Board concludes that the Veteran's symptomatology 
since February 28, 2007 is more consistent with a 70 percent 
rating rather than a 100 percent rating.  

With regard to the above increased rating claims, the Board 
has also considered whether referral for an extraschedular 
evaluation is warranted.  The question of an extraschedular 
rating is a component of a claim for an increased rating.  
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the 
Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the Veteran was employed until he retired in 
2006.  He has been hospitalized once for his psychiatric 
disorder, but this occurred after his retirement.  
Moreover, the rating criteria reasonably describe his 
disability levels and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, under 38 
C.F.R. § 3.321 is not warranted.  

Entitlement to TDIU

The Veteran asserts that he has been unable to pursue gainful 
employment since he left his employment in 2006.  Disability 
ratings are determined by applying the criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002).

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2009).  A total 
disability rating for compensation purposes may be assigned 
on the basis of individual unemployability, that is, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a) (2009).  

In such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  Where 
a veteran fails to meet the applicable percentage standards, 
but the evidence establishes unemployability, an extra-
schedular rating is for consideration.  38 C.F.R. § 4.16(b) 
(2009).

Individual unemployability must be determined without regard 
to any non-service connected disabilities or a veteran's 
advancing age.  See 38 C.F.R. §§ 3.341(a), 4.19 (2009); Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2009).

In this case, the Veteran was employed until 2006, and TDIU 
is for consideration only from that point.  The Board notes 
that, prior to February 28, 2007, he was service-connected 
for an acquired psychiatric disorder (30 percent) and a right 
knee disability (20 percent) for a combined service-connected 
disability rating of 40 percent.  See 38 C.F.R. § 4.25 
(combined ratings table).  Thus, the percentage criteria for 
TDIU are not met prior to this date.  38 C.F.R. § 4.16(a) 
(2009).

However, since February 28, 2007, the Veteran's rating for 
his acquired psychiatric disorder was increased to 70 
percent.  Therefore, he meets the criteria for TDIU since 
that date under 38 C.F.R. § 4.16(a).  However, the fact that 
he met the criteria during the course of the appeal is 
insignificant since the evidence does not support that he is 
unemployable.

Specifically, the Board notes the VA examinations the Veteran 
underwent in May 2007 for both his right knee and psychiatric 
disorder.  In the former, the examiner provided the opinion 
that, despite his knee disorder, the Veteran was at least 
able to do light and sedentary types of work.  In the latter 
examination, the psychiatric examiner noted opined that 
unemployability for mental health reasons had not been 
established.  To the contrary, this examiner believed that 
the Veteran would likely benefit from finding employment 
commensurate with his physical limitations.  Therefore, the 
Board finds that the weight of the evidence does not 
demonstrate that the Veteran is unemployable due to service-
connected disabilities. 

With respect to all of the Veteran's claims for an increased 
disability rating, the Board has also considered his 
statements that his disabilities are worse.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify the specific level of 
disability of arthritis of the knee or psychiatric disorders 
according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the 
nature and extent of the Veteran's right knee and psychiatric 
disabilities have been provided by the medical personnel who 
have examined him during the current appeal and who have 
rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under 
which these disabilities are evaluated.

In conclusion, as the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  The appeals are denied.

Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in March and November 2005 that fully 
addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in June 2008, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records 
and service treatment records.  Further, the Veteran 
submitted private treatment records in support of his claim.  
Additionally, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge in July 2009.
 
Next, specific VA medical examinations pertinent to the 
issues on appeal were obtained in May 2004, March and October 
2005, June 2006, and May and November 2007.  The Board finds 
that these examinations were adequate for evaluation 
purposes.  Specifically, the examiners reviewed the claims 
file, interviewed the Veteran and conducted a physical 
examination.  

Moreover, there is no indication that the VA examiners were 
not fully aware of the Veteran's past medical history or that 
they misstated any relevant fact.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.  Therefore, 
the available records and medical evidence have been obtained 
in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for a right hip disorder, to include as 
secondary to a service-connected right knee disability is 
denied.

Service connection for a low back disorder, to include as 
secondary to a service-connected right knee disability is 
denied.

A rating in excess of 20 percent for a right knee disability 
is denied.

A rating in excess of 30 percent prior to February 28, 2007 
for an acquired psychiatric disorder is denied.

A rating in excess of 70 percent since February 28, 2007 for 
an acquired psychiatric disorder is denied.  

TDIU is denied.  





______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


